647 S.E.2d 429 (2007)
In the Matter of: J.J.
No. 15A07.
Supreme Court of North Carolina.
June 5, 2007.
Jil Sanchez, for Gaston County DSS.
Laura Crawford, for Perry Bobbin.
Ed Bogle, Gastonia, for Guardian Ad Litem.
The following order has been entered on the motion filed on the 4th day of June 2007 by Respondent for Extension of Time to File Brief:
"Motion Allowed. Respondent (Faye J.) shall have up to and including the 5th day of July 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 5th day of June 2007."
Justice HUDSON recused.